Citation Nr: 0636911	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by dysphagia, regurgitation, and acid reflux, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
November 1984, and from November 1989 to April 1992, 
including service in the Southwest Asia theater of operations 
during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the veteran's claim of service 
connection for achalasia.  The veteran perfected a timely 
appeal of this determination to the Board.

In November 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

This matter was before the Board in February 2006 and was 
then remanded for further development.

As a procedural matter, the Board of Veterans' Appeals 
(Board) observes that in a September 2000 rating decision, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas denied the veteran's original claim of 
entitlement to service connection for achalasia.  The veteran 
did not initiate an appeal of the September 2000 rating 
decision, and; as such, that decision became final when the 
one-year appeal expired in September 2001.  38 U.S.C.A. 
§ 7105(b)(1), (c ) (West 1991 & 2002).  However, in light of 
the fact that the RO denied the veteran's claim as "not 
well-grounded," the RO properly readjudicated the veteran's 
claim in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. § 5107, Historical and 
Statutory Notes, Effective Dates and Applicability Provisions 
(West Supp. 2001) (providing for the re-adjudication of 
claims that were denied as "not well-grounded," and became 
final during the period beginning on July 14, 1999, and 
ending on November 9, 2000).  Hence, the RO appropriately 
readjudicated the veteran's claim as if the previous denial 
of that claim had not been made.  Id. Therefore, the issue is 
to be phrased as listed on the cover page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
The notification must also include the request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).

In April 2006, the RO received a VCAA notice response from 
the veteran indicating that the veteran had more information 
or evidence to give to VA to substantiate his claim.  
However, the response was not associated with the claims 
file.  The RO readjudicated the veteran's claim in July 2006 
and recertified the matter to the Board in September 2006.  
Since the RO's receipt of the veteran's VCAA notice response, 
no additional evidence from the veteran has been associated 
with the claims folder, and there is no indication that the 
RO has attempted to obtain any such additional evidence or 
information from the veteran.

Therefore, the instant matter must be remanded in order for 
the RO to attempt to obtain any additional relevant 
information or evidence in the veteran's possession, in 
accordance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).



Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain all 
information or evidence in the 
veteran's possession that is relevant 
to the veteran's claim of service 
connection for a chronic disability 
manifested by dysphagia, regurgitation, 
and acid reflux, to include as due to 
an undiagnosed illness, in accordance 
with 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  Any such information or 
evidence obtained should be associated 
with the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.











The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



